Citation Nr: 0515926	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  94-36 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1964 
to August 1968.

When this matter last came before the Board of Veterans' 
Appeals (Board) in September 2003, it was determined that new 
and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.  Having made that 
threshold determination, the matter was remanded to the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development and de novo 
review of the issue of entitlement to service connection 
based upon all of the evidence, both old and new.  Following 
the completion of that development, a supplemental statement 
of the case was issued in March 2005, and the case was 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim and the evidence necessary to 
substantiate it.

2.  Post-traumatic stress disorder, while diagnosed in the 
past, is not presently demonstrated by the objective evidence 
of record. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2001); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  This 
claim stems from the successful reopening of a claim of 
service connection that was originally  filed by the veteran 
in September 1993.  The claim appeared substantially complete 
on its face.  The veteran clearly identified the disability 
in question and the benefit sought.  Further, he referenced 
the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
January 1994 rating decision, October 1994 statement of the 
case, June 1998 supplemental statement of the case, February 
2002 rating decision, October 2002 supplemental statement of 
the case, September 2003 Board decision and remand, and March 
2005 supplemental statement of the case.  

The September 2003 Board remand, February 2004 and January 
2005 letters from the RO explaining the VCAA, and the March 
2005 supplemental statement of the case specifically provided 
the veteran with notice of the VCAA and explained the 
respective rights and responsibilities under the VCAA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It was further noted in the foregoing documents that what was 
lacking was evidence of a diagnosis of post-traumatic stress 
disorder that was associated with a stressor in service.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board notes in regard to the evidence needed to 
substantiate the veteran's claim, that following the Board's 
reopening of the claim in September 2003, the RO directed two 
letters to the veteran, one in February 2004 and the second 
in January 2005, that explained the provisions of the VCAA to 
the veteran.  Unfortunately, the content of those letters 
characterized the issue now under appeal still in terms of 
whether new and material evidence had been received to reopen 
the claim, rather than strictly on the basis of service 
connection.  Notwithstanding, the type of evidence that was 
identified as necessary to the veteran for a successful claim 
upon de novo review was essentially the same type of evidence 
needed to reopen the claim.  What was noted to be needed 
throughout the veteran's pursuit of his claim was a diagnosis 
of post-traumatic stress disorder that has been related to a 
stressful event in service.  The veteran has pursued this 
claim over many years, and has been given considerable notice 
regarding what was needed for establishing entitlement to 
service connection for post-traumatic stress disorder.  He 
has been fully represented throughout the appeal, and has 
advanced cogent arguments that evince his understanding of 
the issue involved.  

Given the veteran's obvious understanding of the nature of 
his claim and the efforts made on the part of VA to provide 
him with that understanding, any slight error in the type of 
notice recently given to the veteran must be considered as 
harmless error.  In essence, it would be incorrect to find 
anything other than that the veteran has had a very fair 
chance to establish the merits of his claim, and has been 
fully able to participate in the processing of that claim.  
See Mayfield v. Nicholson, 19 Vet. App. at ___ slip op. at 
8,2005 WL 957317, at *6 (holding timing-of-notice error 
nonprejudicial where fairness of adjudication was unaffected 
because appellant was able to participate effectively in 
processing of claim); see 38 U.S.C. § 7261(b)(2).

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's service 
medical records and VA treatment records and private 
treatment records as they were identified by him.  

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the September 2003 Board remand, the February 
2004 and January 2005 letters from the RO, and the March 2005 
supplemental statement of the case, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Multiple VA 
examinations have been conducted which have specifically 
addressed the issue of whether the veteran has a current 
post-traumatic stress disorder that can be related to 
service.  

Significantly, in addition to others, VA examinations were 
conducted in January 1984, October 1997, December 1998, May 
2000, and September 2002.  The veteran has made no 
contentions, and subsequent medical evidence does not 
indicate, that the evidence is lacking so as to require the 
scheduling of another VA examination.  See 38 U.S.C.A. § 
5103A(d) (West 2002).

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

The Board finds that there will be no prejudice to the 
appellant if the Board decides his appeal at this time and 
the Board will, therefore, proceed to consider the 
appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to the 
initial VCAA notice, namely in a 1994 rating decision.  

Only after this rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II. However, given that notice was not mandated at 
the time of the initial RO decision, it was not error to 
provide subsequent remedial notice. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless 


error.  While the notice provided to the appellant was not 
given prior to the first AOJ adjudication, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. at ___ slip op. at 8,2005 WL 957317, 
at *6 (holding timing-of-notice error nonprejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369, 
1375 (Fed. Cir. 2004) (holding that Court is required to 
"'take due account of the rule of prejudicial error' in all 
cases addressing the notice requirements in section 5103(a)).

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.

The decision in Pelegrini II held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and he has been repeatedly notified that he 
should provide or identify any and all evidence relevant 
to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim.  

Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service related 
to combat experiences in the Republic of Vietnam during the 
Vietnam War era, and also relating to sexual assaults and 
encounters that he experienced during service, and that these 
stressful events are responsible for his post-traumatic 
stress disorder.  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  It is noted that during the pendency of the 
veteran's claim, 38 C.F.R. § 3.304(f) was revised, effective 
March 7, 1997.  The revisions still require the three 
essential elements set forth above, but with less formal 
evidentiary requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.  

With respect to the first element under the old criteria, the 
Court has held that "a clear (that is, unequivocal) post-
traumatic stress disorder diagnosis by a mental-health 
professional must be presumed to have been made in accordance 
with the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen, 
10 Vet. App. at 139.  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of post-traumatic 
stress disorder would be treated the same as a physical 
illness for purposes of VA disability compensation in terms 
of predisposition toward development of that condition."  Id. 
at 141 (incorporating the "eggshell plaintiff" rule to 
service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f) (1998); see also Gaines v. West, 11 Vet. App. 
113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in post-
traumatic stress disorder cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The Board notes that in addition to allegations of combat 
stressors, the veteran has also alleged the occurrence of 
stressors in the form of personal assaults during service.  
Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  VA instituted special 
evidentiary procedures for post-traumatic stress disorder 
claims based on personal assault.  They are contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14(c).  The RO 
followed the guidelines for corroboration of all alleged 
stressors, including those based upon personal assault.   

The Board, however, does not reach the question of whether 
the veteran's claimed stressors can be corroborated in 
accordance with 38 C.F.R. § 4.125.  The veteran's claim 
instead turns upon the threshold question of whether there is 
a current diagnosis of post-traumatic stress disorder.  As 
explained in detail below, the Board finds that there is no 
such evidence.  

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  It is significant that while the record 
contains one instance in which there was a diagnosis of post-
traumatic stress disorder in the past, there is no current 
indication that the veteran has post-traumatic stress 
disorder.  

The singular clinical setting in the record in which post-
traumatic stress disorder was diagnosed was described in the 
context of a letter dated October 20, 1983, from Dr. B.J.S., 
Ph.D., M.S.W., the veteran's psychotherapist.  In the letter, 
Dr. B.J.S. indicated that the veteran had been in therapy 
since January 1982.  The veteran's homosexual experiences 
during service were noted to have caused the veteran 
adjustment problems, and symptoms of depression and anxiety.  
Dr. B.J.S. opined that based upon flashbacks and occasional 
dreams of these encounters, the veteran was experiencing 
post-traumatic stress disorder.  The diagnosis of post-
traumatic stress disorder was made on Axis I by Dr. B.J.S.  

As indicated, there is no evidence of the diagnosis of post-
traumatic stress disorder after 1983, including, of course, 
since the veteran's initiation of his attempt to reopen a 
claim for service connection for post-traumatic stress 
disorder in 1993.  Significantly, the veteran underwent VA 
psychiatric examinations in January 1984, October 1997, 
December 1998, May 2000, and September 2002, for the express 
purpose of determining whether the veteran had post-traumatic 
stress disorder, or any other psychiatric disorder that could 
be related to service.  

It is probative to note that these VA psychiatric and 
psychological evaluations were conducted for the express 
purpose of determining whether the veteran had post-traumatic 
stress disorder.  The mental health professionals conducting 
them generally had the benefit of the review of the veteran's 
claims folder, and presented their findings in a well 
documented and thorough manner, that included reasons and 
bases for the conclusions reached.  The evaluations included 
a detailed review of the veteran's history, including his 
military history.  The examination reports also contained the 
results of detailed interviews.  The diagnoses that were made 
following these examinations were major depressive disorder 
with panic attacks.  A diagnosis of post-traumatic stress 
disorder was not made.  

Ultimately, based upon the foregoing evidence, service 
connection was established for major depressive disorder with 
panic attacks, effective from 1993, and assigned a 70 percent 
disability evaluation, effective from 1995.  

Also probative to this analysis is the fact that, other than 
the findings of Dr. B.J.S. over 20 years ago, the 
considerable private and VA psychiatric treatment records in 
the claims file failed to contain the diagnosis of post-
traumatic stress disorder.  

In essence, although the veteran was believed to have post-
traumatic stress disorder at one time, there is no competent 
medical evidence that the veteran currently has post-
traumatic stress disorder.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In other 
words, service connection is granted only for disability, not 
on the basis of the symptoms of a disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection cannot be granted for post-traumatic stress 
disorder where, as in the present case, the preponderance of 
the evidence fails to demonstrate that the veteran currently 
has such a disability.  The criteria for a valid claim for 
post-traumatic stress disorder, therefore, have not been met 
in this case.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer at 225 
(1992).  

While the Board is sympathetic to the veteran's assertions 
that he currently has post-traumatic stress disorder, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, if the veteran is hereafter 
diagnosed with post-traumatic stress disorder, he is free to 
resubmit his claim of service connection.  Until then, in the 
absence of competent medical evidence presently demonstrating 
post-traumatic stress disorder, the claim of service 
connection for that disorder must be denied.  38 U.S.C.A. 
§ 5107.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


